UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7847


ANGEL ALFONSO CHIRINOS-ESCALA,

                Petitioner - Appellant,

          v.

HAROLD CLARKE, Virginia Department of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:13-cv-00716-AJT-TRJ)


Submitted:   March 11, 2014                 Decided:   March 28, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Angel Alfonso Chirinos-Escala, Appellant Pro Se.         Lauren
Catherine Campbell, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Angel      Alfonso      Chirinos-Escala            seeks    to    appeal     the

district court’s order denying relief on his 28 U.S.C. § 2254

(2012) petition.           The order is not appealable unless a circuit

justice    or    judge     issues     a   certificate         of    appealability.       28

U.S.C. § 2253(c)(1)(A) (2012).                      A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating           that   reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see       Miller-El      v.    Cockrell,      537 U.S. 322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that    Chirinos-Escala         has       not       made    the     requisite     showing.

Accordingly, we deny a certificate of appealability, deny leave

to    proceed    in    forma    pauperis,           and    dismiss   the     appeal.     We

dispense    with       oral    argument         because       the    facts      and    legal



                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3